

113 HRES 462 IH: Recognizing January as National Mentoring Month and encouraging more people in the United States to mentor young people in their communities.
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. RES. 462IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Ms. Wilson of Florida (for herself, Ms. Ros-Lehtinen, Mr. Grijalva, Mr. Langevin, Mr. Hinojosa, Mr. Fattah, Mr. Holt, Ms. McCollum, Mrs. Davis of California, Mr. Polis, Mr. Schiff, Mr. Andrews, Ms. Jackson Lee, Ms. Bass, Mr. Conyers, Ms. Norton, Mr. Carson of Indiana, and Ms. Castor of Florida) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing January as National Mentoring Month and encouraging more people in the United States to mentor young people in their communities.Whereas in 2002, the Harvard School of Public Health and MENTOR: The National Mentoring Partnership created National Mentoring Month;Whereas the goals of National Mentoring Month are to raise awareness of mentoring, recruit individuals to mentor, and encourage organizations to engage and integrate mentoring into their efforts;Whereas a mentor is a caring, consistent presence who devotes time to a young person to help that young person discover personal strength and achieve their potential through a structured and trusting relationship;Whereas quality mentoring encourages positive choices, promotes self-esteem, supports academic achievement, and introduces young people to new ideas;Whereas mentoring programs have shown to be effective in combating school violence, discipline problems, substance abuse, incarceration, and truancy;Whereas research shows that youth who participate in mentoring relationships experience a multitude of positive benefits including being more engaged in school, finishing high school, and continuing on to college;Whereas youth are 5 times more likely to graduate if they have a meaningful relationship with an adult;Whereas research shows that young people who are matched with a caring adult through a quality mentoring program are 46 percent less likely to use illegal drugs, 27 percent less likely to start drinking, 52 percent less likely to skip school, and 37 percent less likely to skip class, and are more trusting of their parents or guardians;Whereas youth development experts agree that mentoring is critical to the social, emotional, and cognitive development of youth, helping them navigate the path to adulthood more successfully;Whereas mentors help young people set career goals and use their personal contacts to help young people meet industry professionals and find jobs;Whereas mentoring is a proven cost-effective investment, for every $1 invested in mentoring, there is a $3 return to society;Whereas despite these benefits, there is a mentoring gap, a gap between the availability of mentoring programs and the number of young people in need of a mentor; andWhereas according to new research released this month, 1 in 3 young adults say they did not have an adult mentor in their lives while they were growing up: Now, therefore, be itThat the House of Representatives—(1)recognizes National Mentoring Month;(2)recognizes the men and women who serve as staff and volunteers at quality mentoring programs and help our young people find inner strength and reach their full potential;(3)acknowledges that mentoring is beneficial because it encourages educational achievement, reduces juvenile delinquency, and improves life outcomes;(4)promotes the creation and expansion of quality mentoring programs across the United States to equip young people with the tools needed to lead healthy and productive lives; and(5)supports initiatives to close the mentoring gap.